Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  November 20, 2012                                                   Robert P. Young, Jr.,
                                                                                Chief Justice

  145542-3                                                            Michael F. Cavanagh
                                                                            Marilyn Kelly
                                                                      Stephen J. Markman
                                                                      Diane M. Hathaway
  VICKI L. ZUNICH, as Personal Representative                             Mary Beth Kelly
  for the Estate of STEVEN ZUNICH, and as                                 Brian K. Zahra,
  Next Friend for CHARLES ZUNICH and                                                 Justices
  MATTHEW ZUNICH, Minors,
                 Plaintiff-Appellant,
  v                                             SC: 145542
                                                COA: 297456
                                                Midland CC: 02-005382-NH
  MIDMICHIGAN MEDICAL CENTER-
  MIDLAND, JEFFREY S. NEWMAN, M.D.,
  FAMILY MEDICINE ASSOCIATES OF
  MIDLAND, P.C., a/k/a FAMILY PRACTICE
  ASSOCIATES OF MIDLAND, P.C.,
  KENNETH M. MACKINNON, M.D.,
  JAMES H. FRYE, M.D., MIDMICHIGAN
  HEALTH, and FAITH D. FUENTES, M.D.,
             Defendants-Appellees.
  ______________________________________/
  VICKI L. ZUNICH, as Personal Representative
  for the Estate of STEVEN ZUNICH, and as
  Next Friend for CHARLES ZUNICH and
  MATTHEW ZUNICH, Minors,
                 Plaintiff-Appellant,
  v                                             SC: 145543
                                                COA: 297457
                                                Midland CC: 03-005843-NH
  FAMILY MEDICINE ASSOCIATES OF
  MIDLAND, P.C.,
            Defendant-Appellee,
  and

  JERRY L. FERRELL, M.D., and ROBERTA
  L. CORBAT,
             Defendants.
  ______________________________________/
                                                                                                              2


      On order of the Court, the application for leave to appeal the June 12, 2012
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.

      CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 20, 2012                   _________________________________________
       h1113                                                                Clerk